Citation Nr: 0822253	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-37 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post traumatic stress disorder (PTSD), prior 
to June 14, 2007. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection for 
PTSD and assigned an initial rating of 50 percent disabling, 
effective July 26, 2005.  The veteran appealed the assigned 
rating.

In a July 2007 rating decision, a 100 percent rating was 
assigned, effective June 14, 2007.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 100 
percent rating is effective June 14, 2007 rather than July 
26, 2005, it is not a full grant of the benefits sought on 
appeal.  Furthermore, since the veteran did not withdraw his 
claim of entitlement to a higher initial rating and because 
the veteran has indicated his belief that an earlier 
effective date for a 100 percent evaluation is warranted, the 
matter remains before the Board for appellate review.


FINDING OF FACT

Since July 26, 2005, the veteran's PTSD has been manifested 
by panic attacks that occur more than once per week, 
nightmares, feelings of detachment, obsessional rituals, 
exaggerated startle response, intermittent inability to 
perform daily activities, inability to establish and maintain 
effective work and social relationships, and GAF scores 
ranging from 35 to 50; those manifestations overall are 
indicative of severe to total impairment in occupational and 
social functioning.. 




CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for an increased schedular evaluation of 100 
percent, effective July 26, 2005, for service-connected PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.


In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the veteran's PTSD was assigned a 50 percent 
disability evaluation, effective July 26, 2005, and a 100 
percent disability evaluation, effective June 14, 2007, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a 100 percent disability rating for 
PTSD, effective July 26, 2005.  Although the veteran does not 
meet all of the criteria set forth under Diagnostic Codes 
9411 for a 100 percent rating, it is not necessary that all 
of the particular symptoms described in the rating criteria 
for a particular degree of disability be present.  

In this case, the veteran has been assigned GAF scores 
ranging from 35 - 50.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted under 
38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  A GAF score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

Since July 26, 2005, the evidence establishes that steady 
symptoms of nightmares, intrusive thoughts of Vietnam, 
flashbacks, outbursts of anger, panic attacks six times per 
month, obsessional rituals, suicidal ideation, and an 
inability to establish and maintain effective work and social 
relationships have been documented.  The Board observes that 
these symptoms existed when the veteran filed his claim in 
July 2005, and have not only remained constant, but have 
worsened since that time.  In addition, as evidenced by the 
veteran's assigned GAF score of 35 at the October 2005 VA 
examination, the severity of his PTSD has ranged from serious 
to total impairment.

Socially, the veteran has been married four times, three of 
which ended in divorce.  At the October 2005 VA examination, 
the veteran indicated that his fourth wife was "fearful of 
him," and at his June 2007 VA examination, the veteran 
exhibited anxiety due to threats from his fourth wife to 
leave him.  It is clear that manifestations such as 
difficulty controlling his temper, excessive use of alcohol, 
intermittent inability to perform activities of daily living, 
detachment and an inability to participate in intimate 
relationships, including his strained relationship with his 
children, have resulted in total social impairment, as 
contemplated by the criteria for a 100 percent evaluation.

Industrially, the record reflects that the veteran was 
employed in sales for 33 years.  There is evidence in the 
record that his symptoms had impaired his occupational 
functioning, including problems getting along with authority 
figures.  At the October 2005 VA examination, the examiner 
stated that the veteran was unable to maintain effective work 
relationships.  Documented symptoms of PTSD affecting the 
veteran's employability include irritability and outbursts of 
anger, hypervigilance and exaggerated startle response, 
difficulty with authority figures, memory and concentration 
problems.  Overall, the veteran symptoms are indicative of 
total occupational impairment, as contemplated by the 
criteria for a 100 percent evaluation.

Significantly, October 2005 VA examiner stated that the 
veteran was intermittently unable to perform activities of 
daily living and that he is unable to establish and maintain 
effective work and social relationships.  Both intermittent 
inability to perform activities of daily living and total 
occupational and social impairment are enumerated under the 
criteria used for the evaluation of a 100 percent disability 
rating for PTSD.  These symptoms appear to have been 
consistently present since July 26, 2005, and do not appear 
to have resolved.  


A total schedular evaluation is warranted where there is 
total impairment in at least one area, such as social or 
industrial functioning.  In this case, the medical evidence 
presented reflects that the veteran's PTSD renders him 
totally incapable of any social interaction and utterly 
unemployable.  In fact, in an August 2005 statement, the 
veteran's ex-wife stated that she was the veteran's only 
connection to the "real world" because the veteran was 
unemployed and did not have any friends.  Again, the October 
2005 VA examiner stated that the veteran is unable to 
establish and maintain effective work and social 
relationships, implying total occupational and social 
impairment.  Thus, in light of the aforementioned evidence 
and with the application of the benefit of the doubt in the 
veteran's favor, the Board finds that as of July 26, 2005, 
the veteran's service-connected psychiatric disability 
picture more nearly approximates the criteria for a 100 
percent evaluation under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 due to total occupational and social 
impairment. 38 C.F.R. § 4.7 (2007).

Additionally, the veteran is receiving a full grant of the 
benefits sought on appeal; therefore staged ratings are 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Thus, the Board finds that a 100 percent evaluation 
is appropriate effective July 26, 2005, and that there is no 
basis for awarding any staged ratings.  38 C.F.R. §§ 4.125 
and 4.130, Diagnostic Code 9411.  

In sum, as of July 26, 2005, the criteria for a 100 percent 
evaluation for PTSD have been met and the appeal is granted.  
To the extent that there is any reasonable doubt, that doubt 
will be resolved in the veteran's favor.  Accordingly, the 
Board concludes that a total schedular evaluation for PTSD 
effective July 25, 2006 is warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.125 
and 4.130, Diagnostic Code 9411 (2007).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation of 100 percent for 
service-connected PTSD, effective July 25, 2006, is granted, 
subject to law and regulations governing an award of monetary 
compensation.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


